

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2


Director Compensation


On May 27, 2010, the board of directors met to set compensation for non-employee
directors after receiving the recommendation of the Governance and Nominating
Committee, which consulted with an outside compensation consultant.  Director
compensation had essentially remained unchanged since 2005, and total
compensation for outside directors was substantially below the median of a peer
group of similar size retail/footwear companies used by the compensation
consultant.    


Given the objective to pay competitively for board service, the board decided to
target total compensation for outside directors at the median of the peer
group.  The board made several changes to outside director compensation
beginning after the Annual Meeting of Shareholders held on May 27, 2010, as
follows:


·  
Eliminated all board and committee meeting fees

·  
Increased the annual board retainer to $75,000

·  
Increased committee chair retainers for Audit to $15,000, for Compensation to
$12,500 and for Governance and Nominating to $10,000 and maintained retainer for
the chair of the Executive Committee at $7,500

·  
Increased the target for the annual equity grant value to $100,000



In addition, the board increased the outside directors’ stock ownership
guideline from $150,000 to $225,000, in order to further underscore the
importance of linking outside director and shareholder interests.


The annual equity award may be granted as either restricted stock or restricted
stock units, with the number of shares or units issued determined based on the
then-current stock price (6,100 shares or RSUs were granted to each outside
director on May 27, 2010).


As part of the board’s commitment to increasing shareholder value, the board, in
2009, determined it prudent to further invest in leadership development and
future succession planning.  Given Joseph L. Bower’s recognized expertise in
succession planning, the board asked him to take the lead on these matters.  The
board decided to pay Dr. Bower an additional retainer with a value of $25,000
for both 2009 and 2010 to recognize his additional services to the board and
management in connection with such matters.  Dr. Bower was granted 2,600 shares
of restricted stock in October 2009 and 1,514 shares of restricted stock on May
27, 2010 for those services.


A director who is an employee does not receive payment for service as a
director.  Outside directors are reimbursed for customary expenses (such as
travel expenses, meals and lodging) for attending board, committee and
shareholder meetings.


We also carry liability insurance and travel accident insurance that covers our
directors. We do not maintain a directors’ retirement plan or a directors’
legacy or charitable giving plan, although non-employee directors are permitted
to participate in our employee matching gift program on the same terms as
employees, thereby providing a match for charitable giving to institutions of
higher education and arts and cultural organizations aggregating up to $5,000
per year per individual. Non-employee directors do not participate in the
retirement plans available to employees, nor do they participate in the annual
or long-term incentive programs that have been developed for employees.


For the annual equity grant made following the annual meeting of shareholders,
non-employee directors have a choice between restricted stock and restricted
stock units.  The restricted stock awards vest after one year and earn cash
dividends.  The RSUs also are subject to a one-year vesting requirement, earn
dividend equivalent units, and are payable in cash on the date the director
terminates service or such earlier date as a director may elect (provided that
the selected payout date is at least two years after the grant date for the
award), based on the stock’s then-current market value.


Non-employee directors are eligible to participate on a voluntary basis in a
deferred compensation plan that credits the participating director’s account at
each fiscal quarter-end with “phantom units” based on total compensation
deferred and dividend equivalents earned during the quarter, divided by the fair
market value of our common stock on the last trading day of the fiscal
quarter.  The PSUs are payable in cash, based on our stock’s market value at
fiscal quarter-end on or following termination of the director’s service, either
in a lump sum or over a five-year or ten-year period, at the director’s
election.  The plan also provides for earlier payment of a participating
director’s account based on demonstrated financial hardship. The plan accounts
of inactive participants continue to earn dividend equivalents on the account
balance.


Commencing with fiscal year 2009, our non-employee directors were able to
participate in the Non-Employee Director Share Plan, which allows the
participating director to receive retainers in shares of the Company’s stock in
lieu of cash, with the number of shares issuable determined based on the mean of
the high and low price of our stock, usually determined as of the first business
day following the meeting or following the payment date for a retainer.





 
 

--------------------------------------------------------------------------------

 
